Baytex Energy Trust Management’s Discussion and Analysis For the three months and six months ended June 30, 2010 Dated August 11, 2010 The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Trust (“Baytex” or the “Trust”) for the three months and six months ended June 30, 2010. This information is provided as of August 11, 2010. In this MD&A, references to “Baytex”, the “Trust”, “we”, “us” and “our” and similar terms refer to Baytex Energy Trust and its subsidiaries on a consolidated basis, except where the context requires otherwise. The second quarter results have been compared with the corresponding period in 2009. This MD&A should be read in conjunction with the Trust’s unaudited consolidated comparative financial statements for the three months and six months ended June 30, 2010 and 2009, and its audited consolidated comparative financial statements for the years ended December 31, 2009 and 2008, together with accompanying notes, and the Annual Information Form (“AIF”) for the year ended December 31, 2009. These documents and additional information about the Trust are available on SEDAR at www.sedar.com. All amounts are in Canadian dollars, unless otherwise stated and all tabular amounts are in thousands of Canadian dollars, except for percentage and per unit amounts or as otherwise noted. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used in isolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information and statements. Non-GAAP Financial Measures The Trust evaluates performance based on net income and funds from operations. Funds from operations is not a measurement based on Generally Accepted Accounting Principles in Canada (“GAAP”), but is a financial term commonly used in the oil and gas industry. Funds from operations represents cash flow from operating activities before changes in non-cash working capital and other operating items. The Trust’s determination of funds from operations may not be comparable with the calculation of similar measures for other issuers. The Trust considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future distributions to unitholders and capital investments. The most directly comparable measures calculated in accordance with GAAP are cash flow from operating activities and net income. For a reconciliation of funds from operations to cash flow from operating activities, see “Funds from Operations, Payout Ratio and Distributions”. Total monetary debt is a non-GAAP term which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized gains or losses on financial derivative contracts)), the principal amount of long-term debt and the balance sheet amount of the convertible debentures. Operating netback is a non-GAAP metric commonly used in the oil and gas industry. This measurement helps management and investors to evaluate the specific operating performance by product. There is no standardized measure of operating netback and therefore operating netback as presented may not be comparable to similar measures presented by other issuers. Operating netback is equal to product revenue less royalties, operating expenses and transportation expenses divided by barrels of oil equivalent. Outlook – Economic Environment The second quarter of 2010 was marked by fluctuations in the financial and commodity markets which were largely the result of concerns about European sovereign debt. The spot price for West Texas Intermediate (“WTI”) at June 30, 2010 was US$75.63/bbl after recovering from a low in late May of US$68.01/bbl. Despite this price volatility, the current economic environment outlook continues to show signs of stabilization and recovery. In this economic environment, Baytex is focused on the following objectives: preserving balance sheet strength and liquidity, maintaining and, where possible, profitably expanding its productive capacity and delivering a sustainable distribution to its unitholders. We completed a number of transactions to strengthen our business during the three months ended June 30, 2010. Through a series of transactions, we acquired approximately 900 barrels per day of heavy oil production at accretive metrics, added to our heavy oil development inventory, and enhanced our internal financing structure as we look forward to the coming conversion back to a corporate legal entity form at year-end 2010. In June 2010, we also expanded our borrowing capacity by amending our revolving credit facilities to increase the amount of the facilities to $550 million (from $515 million), extend the revolving period to June 2011, and add a one-year term out following the revolving period. 1 Results of Operations Production Three Months Ended June 30 Six Months Ended June 30 Daily Production Change Change Light oil and NGL (bbl/d) (9%) (8%) Heavy oil (bbl/d) (1) 21% 19% Natural gas (mmcf/d) (6%) (2%) Total production (boe/d) 9% 9% Production Mix Light oil and NGL 15% 18% - 15% 18% - Heavy oil 64% 58% - 63% 58% - Natural gas 21% 24% - 22% 24% - (1) Heavy oil sales volumes may differ from reported production volumes due to changes to Baytex's heavy oil inventory. For the three months ended June 30, 2010, heavy oil sales volumes were 73 bbl/d higher than production volumes (three months ended June 30, 2009 – 157 bbl/d higher). For the six months ended June 30, 2010, heavy oil sales volumes were 118 bbl/d higher than production volumes (six months ended June 30, 2009 – 130 bbl/d lower). Production for the three months ended June 30, 2010 totaled 44,104 boe/d, as compared to 40,387 boe/d for the same period in 2009. Light oil and natural gas liquids (“NGL”) production for the second quarter of 2010 decreased by 9% to 6,443 bbl/d from 7,073 bbl/d a year earlier due to production declines in conventional fields in Alberta and British Columbia. Heavy oil production for the second quarter of 2010 increased by 21% to 28,263 bbl/d from 23,284 bbl/d a year ago primarily due to the acquisition of producing assets and from increased production at Seal. Natural gas production decreased by 6% to 56.4 mmcf/d for the second quarter of 2010, as compared to 60.2 mmcf/d for the same period last year primarily due to natural declines as we focused our drilling effort on our oil portfolio. Production for the six months ended June 30, 2010 totaled 43,766 boe/d, as compared to 40,076 boe/d for the same period in 2009. Light oil and NGL production for the six months ended June 30, 2010 decreased by 8% to 6,551 bbl/d from 7,096 bbl/d a year earlier due to production declines in conventional fields in Alberta and British Columbia. Heavy oil production for the six months ended June 30, 2010 increased by 19% to 27,773 bbl/d from 23,357 bbl/d a year ago primarily due to the acquisition of producing assets and from increased production at Seal. Natural gas production decreased by 2% to 56.7 mmcf/d for the six months ended June 30, 2010, as compared to 57.7 mmcf/d for the same period last year primarily due to natural declines as we focused our drilling effort on our oil portfolio. Commodity Prices Crude Oil For the first six months of 2010, the price of WTI fluctuated between a low of US$68.01/bbl and a high of US$86.84/bbl. This change reflects the relatively high price volatility that existed in the second quarter of 2010, as expectations of a global economic recovery gave way to concerns about European sovereign debt and potential slowing of economic growth. From mid-May 2010, WTI rallied to end the second quarter at US$75.63/bbl on improving US demand and signs that the global economic recovery was continuing, albeit at a slower pace. As shown in the table below, the average price of WTI for the three months ended June 30, 2010 was US$78.03/bbl, or 31% higher than the second quarter of 2009. For the six months ended June 30, 2010, the average price of WTI was US$78.37/bbl or 53% higher than the six months ended June 30, 2009. The discount for Canadian heavy oil, as measured by the Western Canadian Select (“WCS”) price differential to WTI, increased by 6% in the three months ended June 30, 2010 from first quarter levels.The increase in differentials resulted from both scheduled and unscheduled refinery turnarounds in the second quarter, as well as the effects of pipeline line-fill that temporarily increased demand for WCS in the first quarter of 2010. During the six months ended June 30, 2010, the heavy oil price differential was 15% as compared to 17% in the first six months of 2009. In general, demand for Canadian heavy crude continues to be robust, with a growing list of US refineries being reconfigured to process heavy Canadian crude. 2 Natural Gas For the three months ended June 30, 2010, AECO natural gas prices averaged $3.86/mcf, as compared to $3.66/mcf in the same period last year. Natural gas prices remained subdued for much of the second quarter of 2010 due to comparatively high gas inventories, as well as growing drilling and natural gas production in the United States. As a result, prompt natural gas prices remained depressed for much of the second quarter 2010; however, hot weather over the southern and eastern United States in June increased gas demand for power generation and buoyed gas prices at the end of the quarter. For the six months ended June 30, 2010, the average AECO natural gas price was comparable to 2009, averaging $4.61/mcf, as compared to $4.65/mcf in the same period last year. Three Months Ended June 30 Six Months Ended June 30 Benchmark Averages Change Change WTI oil (US$/bbl) (1) $ $ 31% $ $ 53% WCS heavy oil (US$/bbl) (2) $ $ 23% $ $ 55% Heavy oil differential (3) (18%) (12%) - (15%) (17%) - USD/CAD average exchange rate 14% 17% Edmonton par oil ($/bbl) $ $ 14% $ $ 34% AECO natural gas price ($/mcf) (4) $ $ 5% $ $ (1%) Baytex Average Sales Prices Light oil and NGL ($/bbl) $ $ 19% $ $ 36% Heavy oil ($/bbl) (5) (6) $ $ - $ $ 30% Physical forward sales contracts gain (loss) ($/bbl) 97% 60% Heavy oil, net ($/bbl) $ $ 13% $ $ 40% Total oil and NGL, net ($/bbl) $ $ 13% $ $ 38% Natural gas ($/mcf) (6) $ $ 14% $ $ 8% Physical forward sales contracts gain (loss) ($/mcf) (59%) (74%) Natural gas, net ($/mcf) $ $ 9% $ $ 4% Summary Weighted average ($/boe) (6) 6% 28% Physical forward sales contracts gain (loss) ($/boe) 101% 55% Weighted average, net ($/boe) $ $ 15% $ $ 35% (1) WTI refers to the calendar monthly average based on NYMEX prompt month WTI. (2) WCS refers to the posting price for the benchmark WCS heavy oil. (3) Heavy oil differential refers to the WCS discount to WTI. (4) AECO refers to the AECO monthly index price published by the Canadian Gas Price Reporter. (5) Baytex’s realized heavy oil prices are calculated based on sales volumes, net of blending costs. (6) Baytex's risk management strategy employs both oil and natural gas financial and physical forward contracts (fixed price forward sales and collars) and heavy oil differential physical delivery contracts (fixed price and percentage of WTI). The above table excludes the impact of financial derivative contracts. During the second quarter of 2010, Baytex’s average sales price for light oil and NGL was $64.38/bbl, up 19% from $54.28/bbl in the second quarter of 2009. Baytex’s realized heavy oil price during the second quarter of 2010, prior to physical forward sales contracts, was $57.79/bbl, or 88% of WCS. This compares to a realized heavy oil price in the second quarter of 2009, prior to physical forward sales contracts, of $57.81/bbl, or 95% of WCS. The differential to WCS largely reflects the cost of blending Baytex’s heavy oil with diluent to meet pipeline specifications. Net of physical forward sales contracts, Baytex’s realized heavy oil price during the second quarter of 2010 was $57.59/bbl, up 13% from $51.19/bbl in the second quarter of 2009. Baytex’s realized natural gas price for the three months ended June 30, 2010 was $4.07/mcf, prior to physical forward sales contracts, and $4.19/mcf inclusive of physical forward sales contracts (three months ended June 30, 2009 - $3.56/mcf prior and $3.85/mcf inclusive of physical forward sales contracts.) 3 For the first six months of 2010, Baytex’s average sales price for light oil and NGL was $66.23/bbl, up 36% from $48.68/bbl in the first six months of 2009. Baytex’s realized heavy oil price during the first six months of 2010, prior to physical forward sales contracts, was $61.71/bbl, or 89% of WCS. This compares to a realized heavy oil price in the first six months of 2009, prior to physical forward sales contracts, of $47.53/bbl, or 91% of WCS. The differential to WCS largely reflects the cost of blending Baytex’s heavy oil with diluent to meet pipeline specifications. Net of physical forward sales contracts, Baytex’s realized heavy oil price during the first six months of 2010 was $59.78/bbl, up 40% from $42.71/bbl in the first six months of 2009. Baytex’s realized natural gas price for the six months ended June 30, 2010 was $4.69/mcf, prior to physical forward sales contracts, and $4.75/mcf inclusive of physical forward sales contracts (six months ended June 30, 2009 - $4.35/mcf prior and $4.58/mcf inclusive of physical forward sales contracts). Revenue Three Months Ended June 30 Six Months Ended June 30 ($ thousands except for %) Change Change Oil revenue Light oil and NGL $ $ 8% $ $ 26% Heavy oil 36% 68% Total oil revenue 29% 57% Natural gas revenue 0% 0% Total oil and gas revenue 25% 48% Sales of heavy oil blending diluent 23% 40% Total petroleum and natural gas sales $ $ 25% $ $ 47% Petroleum and natural gas sales increased 25% to $241.6 million for the second quarter of 2010 from $193.2 million for the same period in 2009. During this period, the change was driven by heavy oil revenues which increased by 36%, which increase was comprised of a 13% increase in realized price and a 21% increase in sales volume compared to the three months ended June 30, 2009. For the six months ended June 30, 2010, petroleum and natural gas sales increased 47% to $503.3 million from $343.6 million for the same period in 2009. During this period, the change was driven by heavy oil revenues which increased by 68%, which increase was comprised of a 40% increase in realized price and a 19% increase in sales volume compared to the six months ended June 30, 2009. Royalties Three Months Ended June 30 Six Months Ended June 30 ($ thousands except for % and per boe) Change Change Royalties $ $ 35% $ $ 71% Royalty rates: Light oil, NGL and natural gas 22.8% 13.4% - 22.7% 18.4% - Heavy oil 17.0% 19.3% - 19.0% 16.7% - Average royalty rates (1) 18.6% 17.3% - 20.0% 17.3% - Royalty expenses per boe $ $ 24% $ $ 55% (1) Average royalty rate excludes sales of heavy oil blending diluents and the effects of financial derivative contracts. Total royalties for the second quarter of 2010 increased to $38.6 million from $28.6 million in the second quarter of 2009. Total royalties for the second quarter of 2010 were 18.6% of petroleum and natural gas revenue (excluding sales of heavy oil blending diluent), as compared to 17.3% for the same period in 2009. Royalties for light oil, NGL and natural gas in the three months ended June 30, 2009 were lower than expected due to a non-recurring prior period correction to royalties paid.Royalty rates for light oil, NGL and natural gas for the three months ended June 30, 2010 are more reflective of future expectations for royalty expenses. Royalties as a percentage of revenue for heavy oil have decreased in the current quarter compared to the second quarter of 2009 due to a $1.0 million Alberta Royalty Tax Credit reassessments related to 2004 and 2005 periods. Total royalties for the six months ended June 30, 2010 increased to $86.0 million from $50.3 million in the six months ended June 30, 2009. Total royalties for the first six months of 2010 were 20.0% of petroleum and natural gas revenue (excluding sales of heavy oil blending diluent), as compared to 17.3% for the same period in 2009. The increase in heavy oil royalty rates for the first six months of 2010 is due to a payout position being reached on one development project at Seal in the third quarter of 2009 as well as increases in commodity prices which impact progressive royalty rates.Total royalties have increased as a result of these higher royalty rates plus additional volumes resulting from property acquisitions in 2009 and 2010 and increases in well productivity. Certain additional credits earned under the Alberta Royalty Drilling Credit program, which are based on drilling activity and drilling depths, are recorded as a reduction to capital expenditures, rather than as a reduction in royalties. 4 Financial Derivative Contracts Three Months Ended June 30 Six Months Ended June 30 ($ thousands) Change Change Realized gain (loss) on financial derivative contracts(1) Crude oil $ $ $ ) $ $ $ ) Natural gas Foreign currency Interest rate - Total $ $ $ ) $ $ $ ) Unrealized gain (loss) on financial derivative contracts(2) Crude oil $ $ ) $ $ $ ) $ Natural gas ) ) Foreign currency ) Interest rate ) - ) ) - ) Total $ ) $ ) $ $ ) $ ) $ Total gain (loss) on financial derivative contracts Crude oil $ $ ) $ $ $ ) $ Natural gas ) Foreign currency ) Interest rate ) - ) ) - ) Total $ $ ) $ $ $ ) $ (1) Realized gain (loss) on financial derivative contracts represents actual cash settlement or receipts under the financial derivative contracts. (2) Unrealized gain (loss) on financial derivative contracts represents the change in fair value of the financial derivative contracts during the period. The total gain on financial derivative contracts for the second quarter was $2.2 million, as compared to a loss of $0.4million in the second quarter of 2009. This includes realized gains of $12.4 million and unrealized mark-to-market losses of $10.2million for the second quarter of 2010, as compared to $20.5 million in realized gains and $20.8 million in unrealized losses for the second quarter of 2009. The realized gain of $12.4 million for the three months ended June30, 2010 is due to the realization of gains on foreign currency derivative contracts and commodity contracts as a result of decreases in crude oil and natural gas prices. The unrealized mark-to-market loss of $10.2 million for the three months ended June 30, 2010 is due to strengthening of the U.S. dollar and a decrease in floating interest rates, offset by a decrease in crude oil prices at June 30, 2010, as compared to March 31, 2010. The total gain on financial derivative contracts for the six months ended June 30, 2010 was $17.2 million, as compared to a loss of $3.3million in the six months ended June 30, 2009. This includes realized gains of $21.6 million and unrealized mark-to-market losses of $4.4 million for the first six months of 2010, as compared to $45.6 million in realized gains and $48.9 million in unrealized losses for the same period in 2009. The realized gain of $21.6 million for the six months ended June 30, 2010 is due to the realization of gains on foreign currency and commodity contracts as a result of decreasing oil and natural gas prices. The unrealized loss of $4.4 million for the six months ended June 30, 2010 is due to strengthening of the USD and a decrease in floating interest rates, offset by a decrease in oil and natural gas prices as compared to December 31, 2009. Details of the risk management contracts in place as at June 30, 2010, and the accounting treatment of the Trust’s financial instruments are disclosed in note 15 to the consolidated financial statements as at and for the three months and six months ended June 30, 2010. 5 Operating Expenses Three Months Ended June 30 Six Months Ended June 30 ($ thousands except for % and per boe) Change Change Operating expenses $ $ 8% $ $ 9% Operating expenses per boe $ $ (1%) $ $ (1%) Operating expenses for the second quarter of 2010 increased to $42.8 million from $39.8 million for the same period of 2009 due to an increase in production volumes. Operating expenses were $10.64 per boe for the second quarter of 2010, as compared to $10.77 per boe for the second quarter of 2009. For the second quarter of 2010, operating expenses were $10.75 per boe of light oil, NGL and natural gas and $10.58 per barrel of heavy oil, as compared to $11.40 and $9.99, respectively, for the second quarter of 2009. Operating expenses for the six months ended June 30, 2010 increased to $85.1 million from $78.3 million for the same period of 2009 due to an increase in production volumes. Operating expenses were $10.71 per boe for the first six months of 2010, as compared to $10.83 per boe for the first six months of 2009. For the first six months of 2010, operating expenses were $11.24 per boe of light oil, NGL and natural gas and $10.41 per barrel of heavy oil, as compared to $11.64 and $10.21, respectively, for the first six months of 2009. Transportation and Blending Expenses Three Months Ended June 30 Six Months Ended June 30 ($ thousands except for % and per boe) Change Change Blending expenses $ $ 23% $ $ 40% Transportation expenses (1) 6% (1%) Total transportation and blending expenses $ $ 18% $ $ 27% Transportation expense per boe (1) $ $ (3% $ $ (10%) (1) Transportation expenses per boe are before the purchase of blending diluent. Transportation and blending expenses for the second quarter of 2010 were $45.9 million, as compared to $39.0 million for the second quarter of 2009. Transportation and blending expenses for the first half of 2010 were $98.0 million, as compared to $76.9 million for the first half of 2009. The heavy oil produced by Baytex requires blending to reduce its viscosity in order to meet pipeline specifications. Baytex mainly purchases condensate from industry producers as the blending diluent to facilitate the marketing of its heavy oil. In the second quarter of 2010, the blending cost was $33.8 million for the purchase of 4,404 bbl/d of condensate at $84.42 per barrel, as compared to $27.6 million for the purchase of 4,275 bbl/d at $70.94 per barrel for the same period last year. In the six months ended June 30, 2010, the blending cost was $74.3 million for the purchase of 4,799 bbl/d of condensate at $85.56 per barrel, as compared to $53.0 million for the purchase of 4,535bbl/d at $64.58 per barrel for the same period last year. The cost of blending diluent is effectively recovered in the sale price of a blended product. Transportation expenses before blending costs were $3.01 per boe for the second quarter of 2010, as compared to $3.10 per boe for the same period of 2009. Transportation expenses were $0.93 per boe of light oil, NGL and natural gas and $4.17 per barrel of heavy oil in the second quarter of 2010, as compared to $0.63 and $4.74, respectively, for the same period in 2009. The decrease in transportation cost per barrel of heavy oil was primarily attributable to the reduced use of long-haul trucking at Seal. Transportation expenses before blending costs were $2.98 per boe for the six months ended June 30, 2010, as compared to $3.30 per boe for the same period of 2009. Transportation expenses were $0.88 per boe of light oil, NGL and natural gas and $4.18 per barrel of heavy oil in the first half of 2010, as compared to $0.62 and $5.09, respectively, for the same period in 2009. The decrease in transportation cost per barrel of heavy oil was primarily attributable to the reduced use of long-haul trucking at Seal. 6 Operating Netback Three Months Ended June 30 Six Months Ended June 30 ($ per boe except for % and volume) Change Change Sales volume (boe/d) 9% 10% Operating netback ($/boe) (1): Sales price (2) $ $ 15% $ $ 35% Less: Royalties 24% 55% Operating expenses (1%) (1%) Transportation expenses (3%) (10%) Operating netback before financial derivative contracts $ $ 23% $ $ 55% Financial derivative contracts gain (3) (44%) (57%) Operating netback after financial derivative contracts $ $ 10% $ $ 27% (1) Operating netback table includes revenues and costs associated with sulphur production. (2) Sales price is shown net of blending costs and gains (losses) on physical delivery contracts. (3) Financial derivative contracts reflect realized derivative gains (losses) only. General and Administrative Expenses Three Months Ended June 30 Six Months Ended June 30 ($ thousands except for % and per boe) Change Change General and administrative expenses $ $ 39% $ $ 33% General and administrative expenses per boe $ $ 28% $ $ 21% General and administrative expenses for the second quarter of 2010 increased to $9.3 million from $6.7 million for the same period in 2009. The increase consists of $0.5 million related to our Income Tracking Unit Plan (which had no corresponding expense in the second quarter of 2009), higher operating overhead recoveries of $1.0 million in the second quarter of 2009 and an increase in rent expense during the quarter as compared to the three months ended June30,2009. General and administrative expenses for the first half of 2010 increased to $20.4 million from $15.4 million for the same period in 2009. The increase consists of $1.8million related to our Income Tracking Unit Plan (which had no corresponding expense in the first half of 2009), $1.1 million in tax indemnification payments relating to our Trust Unit Rights Incentive Plan, higher operating overhead recoveries of $1.0 million in the second quarter of 2009 and increases in rent, consulting and technical costs as compared to the six months ended June 30, 2009. Excluding the tax indemnification item, which we do not expect to incur in the future, general and administrative expenses per boe would have been $2.43per boe for the six months ended June 30, 2010 (six months ended June30, 2009 – $2.13 per boe). Unit-based Compensation Expense Compensation expense related to our Trust Unit Rights Incentive Plan was $2.4 million for the second quarter of 2010, as compared to $1.5 million for the second quarter of 2009. For the six months ended June 30, 2010, compensation expense was $4.8 million, an increase of 54% compared to $3.2 million for the same period in 2009. Compensation expense associated with our Trust Unit Rights Incentive Plan is recognized in income over the vesting period of the rights with a corresponding increase in contributed surplus. The exercise of rights is recorded as an increase in unitholders’ capital with a corresponding reduction in contributed surplus. 7 Interest Expense Interest expense for the second quarter of 2010 decreased to $6.5 million, as compared to $7.7 million in the second quarter of 2009. The decrease was attributable to a lower effective interest rate on long-term debt due to the issuance on August 26, 2009 of $150 million of 9.15% senior unsecured debentures and the retirement on September25,2009 of US$179.7 million of 9.625% senior subordinated notes and US$0.2 million of 10.5% senior subordinated notes. Interest expense for the six months ended June 30, 2010 was $12.6 million compared to $15.8 million in the same period in 2009. Similar to the second quarter 2010 results above, the decrease was attributable to a lower effective interest rate on long-term debt, as described above. Financing Charges Financing charges for the three and six months ended June 30, 2010 decreased to $1.4 million, as compared to $1.8million in the three and six months ended June 30, 2009. The reduction in 2010 is due to lower fees associated with our revolving credit facilities, as compared to the same periods in 2009. Foreign Exchange Foreign exchange loss in the second quarter of 2010 was $4.3 million, as compared to a gain of $12.3 million in the second quarter of 2009. The loss is comprised of an unrealized foreign exchange loss of $7.3 million and a realized foreign exchange gain of $3.0 million. The gain for the same period in 2009 was comprised of an unrealized foreign exchange gain of $13.9 million and a realized foreign exchange loss of $1.6 million. Foreign exchange loss for the six months ended June 30, 2010 was $0.4 million, as compared to a gain of $8.3 million in the prior year. The loss is comprised of an unrealized foreign exchange loss of $2.5 million and a realized foreign exchange gain of $2.1 million. The gain for the same period in 2009 was comprised of an unrealized foreign exchange gain of $9.3 million and a realized foreign exchange loss of $1.0 million. Unrealized gains and losses are comprised of the translation of US$180 million portion of the bank loan and the translation of the change in market values for financial derivative contracts at the month-end foreign exchange rates. For the three and six months ended June 30, 2010, the unrealized loss was due to the weakening CAD/USD foreign exchange rate at each month-end balance sheet date as compared to the strengthening of the CAD/USD foreign exchange rate at each month-end balance sheet date for same period in 2009. Realized gains and losses are comprised of the translation of U.S. dollar denominated monetary balances at the average foreign exchange rate for the period. For the three and six months ended June 30, 2010, the realized gain was due to the weakening of average CAD foreign exchange over the period when converting to USD compared to the strengthening of the average CAD foreign exchange over the same period in 2009 when converting to USD. Depletion, Depreciation and Accretion Depletion, depreciation and accretion for the three months ended June 30, 2010 increased to $67.3 million from $56.4million for the same period in 2009. On a sales-unit basis, the provision for the current quarter was $16.75 per boe, as compared to $15.28 per boe for the same quarter in 2009. Depletion, depreciation and accretion for the six months ended June 30, 2010 increased to $133.3 million from $111.6million for the same period in 2009. On a sales-unit basis, the provision for the first half of 2010 was $16.79 per boe, as compared to $15.43 per boe for the same period in 2009. Taxes Current tax expense of $3.4 million for the second quarter of 2010 is comprised of Saskatchewan resource surcharge capital tax. Current tax expense for the same period a year ago was $2.3 million and was also comprised primarily of Saskatchewan resource surcharge capital tax. Current tax expense for the six months ended June 30, 2010 is $7.0million or $2.5 million higher than the same period in 2009. The increase in current tax expense for both the three and six months ended June 30, 2010 is due to higher Saskatchewan resource revenues, as compared to the same periods in 2009. For the second quarter of 2010, future tax recovery totaled $11.2 million, as compared to a recovery of $6.0 million for the second quarter of 2009. For the six months ended June 30, 2010, future tax recovery totaled $13.5million, as compared to a recovery of $28.2 million for the same period in 2009. The decrease in future tax recovery is due to a variety of factors including higher operating income, a larger positive adjustment to opening tax pools and a reduction in tax rates. 8 As at June 30, 2010, future income tax liability was $33.8 million (December 31, 2009 - $186.6 million). In May 2010, the Trust acquired a number of private entities for use in our internal financing structure for approximately $38.0 million. The transaction resulted in the recognition of future income tax asset of $147.8 million with a corresponding deferred credit of $109.8 million. This credit reflects the difference between the future income tax asset recognized upon the completion of this transaction and the cash paid. This credit will be amortized on the same basis as the related future income tax asset. Tax Pools ($ thousands) June 30, 2010 December 31, 2009 Canadian Tax Pools Canadian oil and gas property expenditures $ $ Canadian development expenditures Canadian exploration expenditures - Undepreciated capital costs Non-capital losses Other Total Canadian tax pools $ $ U.S. Tax Pools Taxable depletion $ $ Intangible drilling costs Tangibles Non-capital losses Total U.S. tax pools $ $ Net Income Net income for the second quarter of 2010 was $33.0 million, as compared to a net income of $27.5 million for the second quarter in 2009. Revenues, net of royalties, increased $38.3 million or 23% in the three months ended June 30, 2010, as compared to the same period in 2009. This increase is further boosted by a $2.6 million increase in gain on financial derivative contracts in the second quarter of 2010, as compared to same period in 2009. This is offset by an increase in operating expenses of $3.0 million and an increase in transportation and blending expenses of $6.9million. The remaining changes are an increase in depletion and accretion expense of $10.9 million and an overall $16.7 million increase in foreign exchange loss for the second quarter of 2010, as compared to the same period in 2009. Net income for the first six months of 2010 was $85.0 million, as compared to a net income of $19.0 million for the first six months of 2009. Revenues, net of royalties, increased $124.2 million or 42% in the six months ended June30,2010, as compared to the same period in 2009. This increase is further boosted by a $20.4 million increase in gain on financial derivative contracts in the first six months of 2010, as compared to same period in 2009. This is offset by an increase in operating expenses of $6.8 million and an increase in transportation and blending expenses of $21.1million. The remaining changes are an increase in depletion and accretion expense of $21.8 million and an overall $8.7million increase in foreign exchange loss for the six months ended June 30, 2010, as compared to the same period in 2009. Other Comprehensive Income (Loss) The Trust’s foreign operations are considered to be “self-sustaining operations”, financially and operationally independent. As a result, the accounts of the self-sustaining foreign operations are translated using the current rate method whereby assets and liabilities are translated using the exchange rate in effect at the balance sheet date of 0.9429 USD/CAD, while revenues and expenses are translated using the average exchange rate for the three months and six months ended June 30, 2010 of 0.9733 and 0.9671 USD/CAD, respectively. Translation gains and losses are deferred and included in other comprehensive income in unitholders’ capital and are recognized in net income when there has been a reduction in the net investment. This change was adopted prospectively on January 1, 2009 resulting in a currency translation adjustment of $15.4million upon adoption with a corresponding increase in petroleum and natural gas properties. The reduction of $19.3million for 2009 plus the reduction of $5.1 million in the first quarter of 2010 and the addition of $7.6 million in the second quarter of 2010 resulted in a balance of $1.4 million in accumulated other comprehensive loss at June 30, 2010. 9 Funds from Operations, Payout Ratio and Distributions Funds from operations and payout ratio are non-GAAP terms. Funds from operations represents cash flow from operating activities before changes in non-cash working capital and other operating items. Payout ratio is calculated as cash distributions (net of participation in the Distribution Reinvestment Plan (“DRIP”)) divided by funds from operations. The Trust considers these to be key measures of performance as they demonstrate the Trust’s ability to generate the cash flow necessary to fund distributions and capital investments. The following table reconciles cash flow from operating activities (a GAAP measure) to funds from operations (a non-GAAP measure): Three Months Ended Six Months Ended Years Ended ($ thousands except for %) June 30, 2010 March 31, 2010 June 30, 2009 June 30, 2010 June 30, 2009 December 31, 2009 December 31, 2008 Cash flow from operating activities $ Change in non-cash working capital Asset retirement expenditures Funds from operations $ Cash distributions declared, net of DRIP $ Payout ratio 43% 46% 38% 44% 46% 41% 45% The Trust does not deduct capital expenditures when calculating the payout ratio. Due to the depleting nature of oil and natural gas assets, certain levels of capital expenditures are required to minimize production declines. In the oil and gas industry, due to the nature of reserve reporting, natural production declines and the risks involved in capital investment, it is not possible to distinguish between capital spent on maintaining productive capacity and capital spent on growth opportunities. Should the costs to explore for, develop or acquire oil and natural gas assets increase significantly, it is possible that the Trust would be required to reduce or eliminate its distributions in order to fund capital expenditures. There can be no certainty that the Trust will be able to maintain current production levels in future periods. Cash distributions declared, net of DRIP participation, of $46.8 million for the second quarter of 2010 were funded through funds from operations of $109.1 million. The following table compares cash distributions to cash flow from operating activities and net income: Three Months Ended Six Months Ended Years Ended ($ thousands) June 30, 2010 March 31, 2010 June 30, 2009 June 30, 2010 June 30, 2009 December 31, 2009 December 31, 2008 Cash flow from operating activities $ Cash distributions declared, net of DRIP Excess of cash flow from operating activities over cash distributions declared, net of DRIP $ Net income $ Cash distributions declared, net of DRIP Excess (shortfall) of earnings over cash distributions declared, net of DRIP $ ) $ $ ) $ ) $ ) $ ) $ 10 It is Baytex’s long-term operating objective to substantially fund cash distributions and capital expenditures for exploration and development activities through funds from operations. Future production levels are highly dependent upon our success in exploiting our asset base and acquiring additional assets. The success of these activities, along with commodity prices realized, are the main factors influencing the sustainability of our cash distributions. During periods of lower commodity prices or periods of higher capital spending, it is possible that funds from operations will not be sufficient to fund both cash distributions and capital spending. In these instances, the cash shortfall may be funded through a combination of equity and debt financing. As at June 30, 2010, Baytex had approximately $152.4 million in available undrawn credit facilities to fund any such shortfall. As Baytex strives to maintain a consistent distribution level under the guidance of prudent financial parameters, there may be times when a portion of our cash distributions would represent a return of capital. For the three months ended June 30, 2010, the Trust’s net income was less than cash distributions declared (net of DRIP) by $13.7million, with net income reduced by $78.4 million for non-cash items. For the six months ended June30, 2010, the Trust’s net income was less than cash distributions declared (net of DRIP) by $10.9million, with net income reduced by $120.6 million for non-cash items. Non-cash items such as depletion, depreciation and accretion may not be fair indicators for the cost of maintaining our productive capacity as they are based on historical costs of assets and not the fair value of replacing those assets under current market conditions. Liquidity and Capital Resources As a result of the 2008/2009 economic crisis, there have been periodic disruptions in the availability of credit. In light of this situation, we have undertaken a thorough review of our liquidity sources as well as our exposure to counterparties, and have concluded that our capital resources are sufficient to meet our on-going short, medium and long-term commitments. Specifically, we believe that our internally generated funds from operations, augmented by our hedging program and existing credit facilities, will provide sufficient liquidity to sustain our operations in the short, medium and long-term. Further, we believe that our counterparties currently have the financial capacities to honor outstanding obligations to us in the normal course of business. We periodically review the financial capacity of our counterparties and, in certain circumstances, we will seek enhanced credit protection from a counterparty. (thousands of Canadian dollars, except per unit amounts) June 30, 2010 December 31, 2009 June 30, 2009 Bank loan $ $ $ Convertible debentures Long-term notes Working capital deficiency Total monetary debt $ $ $ At June 30, 2010, total monetary debt was $553.4 million, as compared to $474.3 million at December 31, 2009, and $412.0 million at June 30, 2009. Bank borrowings and working capital deficiency at June 30, 2010 were $397.6 million, as compared to total credit facilities of $550.0 million. Baytex has a credit agreement with a syndicate of chartered banks. The credit facilities consist of an operating loan and a 364-day revolving loan. During the second quarter, we reached agreement with our lending syndicate to amend our revolving credit facilities to increase the amount of the facilities to $550million (from $515million), extend the revolving period to June 2011 and add a one-year term out following the revolving period.In the event that the revolving period is not extended by June 2011, all amounts then outstanding under the credit facilities will be payable in June 2012.Advances under the credit facilities or letters of credit can be drawn in either Canadian or U.S. funds and bear interest at the agent bank’s prime lending rate, bankers’ acceptance rates, or LIBOR rates, plus applicable margins. The credit facilities are subject to semi-annual review and are secured by a floating charge over all of our assets. The credit facilities were arranged pursuant to an agreement with a syndicate of financial institutions. A copy of our credit agreement and related amendments are accessible on the SEDAR website at www.sedar.com (filed on March28,2008, September 15, 2008, July 9, 2009, August 14, 2009, October 5, 2009 and July 15, 2010). Pursuant to various agreements with our lenders, we are restricted from making distributions to unitholders where the distribution would or could have a material adverse effect on the Trust or its subsidiaries' ability to fulfill its obligations under Baytex's credit facilities or the Series A senior unsecured debentures. 11 The Trust believes that funds from operations, together with the existing credit facilities, will be sufficient to finance current operations, distributions to the unitholders and planned capital expenditures for the ensuing year. The timing of most of the capital expenditures is discretionary and there are no material long-term capital expenditure commitments. The level of distribution is also discretionary, and the Trust has the ability to modify distribution levels should funds from operations be negatively impacted by factors such as a reduction in commodity prices. Capital Expenditures Capital expenditures are summarized as follows: Three Months Ended June 30 Six Months Ended June 30 ($ thousands) Land $ Seismic Drilling and completion Equipment Other Total exploration and development $ Corporate acquisition - - Property acquisitions Property dispositions 6 Total oil and gas expenditures Corporate assets (1) Total capital expenditures $ (1) Includes a reduction to corporate assets of $3.7 million for leasehold improvement allowances. Unitholders’ Equity The Trust is authorized to issue an unlimited number of trust units. As at August 9, 2010, the Trust had 111,554,050 trust units issued and outstanding. As at August 9, 2010, the Trust had a principal amount of $5.7 million convertible unsecured subordinated debentures outstanding which are convertible at the option of the holder at any time into fully paid trust units at a conversion price of $14.75 per unit. The convertible debentures mature on December 31, 2010, at which time they are due and payable. Contractual Obligations The Trust has a number of financial obligations in the ordinary course of business. These obligations are of a recurring nature and impact the Trust’s funds from operations in an ongoing manner. A significant portion of these obligations will be funded through funds from operations. These obligations as of June 30, 2010, and the expected timing of funding of these obligations, are noted in the table below. ($ thousands) Total Less than 1 year 1-2 years 3-5 years Beyond 5 years Accounts payable and accrued liabilities $ $ $
